2013 IL 113140

                              IN THE
                         SUPREME COURT
                                OF
                       THE STATE OF ILLINOIS


                    (Docket No. 113140)
     THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
          CLEARTHUR HALE, a/k/a James Hale, Appellee.

                         Opinion filed October 3, 2013.

        JUSTICE KARMEIER delivered the judgment of the court, with
     opinion.
        Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
     Burke, and Theis concurred in the judgment and opinion.



                                    OPINION

¶1       The issue presented for our review is whether defendant,
     Clearthur (also known as James) Hale, was denied his constitutional
     right to the effective assistance of counsel during plea negotiations
     with the State when his trial counsel failed to inform him that he
     would receive mandatory consecutive sentences under section 5-8-
     4(a) of the Unified Code of Corrections (Code) (730 ILCS 5/5-8-4(a)
     (West 2008)), if convicted of both counts of attempt (first degree
     murder) with which he was charged. The circuit court of Cook
     County rejected defendant’s ineffective assistance of counsel claim.
     The appellate court, however, relying on the two-prong standard set
     forth in Strickland v. Washington, 466 U.S. 668, 687, 688 (1984),
     concluded that trial counsel, Tod Urban,1 was constitutionally


         1
          While trial counsel is referred to both as “Todd” and “Tod” Urban at
     various points in the record and briefs filed in this court, when testifying
     ineffective because defendant had shown both that counsel’s
     performance “ ‘fell below an objective standard of reasonableness’
     and that the deficient performance prejudiced the defense. People v.
     Hodges, 234 Ill. 2d 1, 17 (2009), quoting Strickland, 466 U.S. at 687-
     88.” 2011 IL App (1st) 090110-U, ¶¶ 16, 27. The appellate court
     therefore reversed defendant’s convictions and remanded the cause
     for the resumption of plea negotiations and a new trial if necessary.
     Id. ¶ 27. We granted the State’s petition for leave to appeal (Ill. S. Ct.
     R. 315 (eff. Feb. 26, 2010)), and now conclude that defendant did not
     establish the prejudice prong of Strickland. Thus, we reverse the
     judgment of the appellate court and affirm the judgment of the circuit
     court.

¶2                                BACKGROUND
¶3        Following a jury trial, defendant was found guilty of two counts
     of attempt (first degree murder), one count of aggravated battery with
     a firearm, and one count of aggravated discharge of a firearm towards
     an occupied vehicle. At trial, the State’s evidence showed, inter alia,
     that around 4 a.m. on February 25, 2001, defendant fired
     approximately eight shots at a vehicle containing Marvin Tankson,
     the driver, and Jassandra Booker, the passenger, because that vehicle
     had significantly decreased its speed on the expressway. Tankson
     testified that defendant, in a Nissan Pathfinder, pulled up near
     Tankson’s vehicle and asked why he was slowing down traffic. When
     Tankson responded that he was warning another driver about a loose
     bumper, defendant replied that he did not care, stated “[d]o you know
     who the f**k I am,” then brandished a gun. Booker was shot as
     Tankson attempted to speed away.
¶4        As a result of her injury, Booker underwent multiple surgeries and
     was kept in a coma for several weeks. Tankson viewed a security tape
     from a nightclub where he told police he had seen defendant earlier
     on the night in question, and positively identified defendant as the
     shooter. Tankson also identified defendant in both a photographic
     array and a physical lineup. Booker identified defendant as the
     shooter from a photographic array.
¶5        Latasha Wheeler testified for the defense that on the night of the
     offense she was riding in the Pathfinder along with her now-deceased



     before the circuit court, he spelled his name “T-O-D.”

                                        -2-
     boyfriend, Jeffrey Smith, when Smith started shooting at Booker and
     Tankson. At trial, Wheeler recanted her statement made to an
     assistant State’s Attorney approximately five weeks after the crime,
     wherein she identified defendant as the shooter. She claimed that she
     lied in her statement so that Smith would not go to jail and because
     he had threatened her. However, she admitted that Smith had been
     killed long before defendant’s trial, and despite the fact that she was
     no longer afraid of Smith, she did not go to police to say she had
     accused the wrong man. In rebuttal, the assistant State’s Attorney
     who had handwritten Wheeler’s signed statement read it into
     evidence. The jury found defendant guilty on all four counts.
¶6       Prior to sentencing, but following the denial of defense counsel
     Urban’s motion for a new trial, counsel told the court that defendant
     had a pro se motion alleging counsel’s ineffectiveness which he
     wanted to file. The trial court refused to hear defendant’s motion and
     proceeded to sentencing. In aggravation, inter alia, the State
     emphasized Booker’s serious injuries, noted that defendant’s
     extensive criminal background made him eligible for an extended
     term, and asked for consecutive sentencing on his convictions. The
     State also called Tankson, who testified that, in May 2001, three
     months after the shooting, he was approached by two men, Marshall
     Miller and Roosevelt Gaters. Gaters identified himself as defendant’s
     friend and offered Tankson $10,000 in exchange for his recantation
     and offered to take Tankson to talk to defendant. When the men left,
     Tankson immediately called Illinois State Police Special Agent
     Robert Hunt, who was investigating the case, and told him what had
     happened. Although Hunt showed Tankson a photograph of
     Roosevelt Gaters, Tankson did not identify or name him at the time
     because he was “scared.”2
¶7       In mitigation, inter alia, defense counsel Urban challenged the
     State’s request for consecutive terms, arguing that the shooting “all


         2
           On direct appeal, defendant argued, inter alia, that the trial court erred
     in admitting irrelevant, unreliable hearsay at his sentencing hearing
     regarding the above-described alleged attempt to bribe a witness in this
     case. However, as defendant failed to raise this issue in his postsentencing
     motion and did not assert that the issue be considered under the plain-error
     rule, the panel held that defendant had “waived” the issue. People v. Hale,
     No. 1-04-0070, slip op. at 9 (2006) (unpublished order under Supreme
     Court Rule 23).

                                           -3-
     happen[ed] in the same course of conduct.” Counsel asserted that
     consecutive sentencing was not warranted where the charges
     stemmed from “shots being randomly fired at the car” and thus there
     was only one offense, stating: “The aggravated battery with a firearm
     is the same as the attempt murder is the same as the aggravated
     discharge.” Counsel argued that the sentencing range should be 6 to
     30 years, extendable to 60 years by background, and concurrent.
     Defendant’s statement in allocution maintained that he “never did
     nothing to [Booker],” and repeatedly asked to present his pro se
     motion, alleging ineffective assistance of trial counsel, to the court.
¶8       At the hearing’s conclusion, the court reviewed the charges, two
     Class X felony attempt (first degree murder) counts punishable by
     terms of 6 to 30 years with an extended range of 30 to 60 years, a
     Class X felony aggravated battery with a firearm count, and a Class
     1 felony aggravated discharge of a firearm count. The court found that
     Booker suffered severe bodily injury and, thus, consecutive
     sentencing under section 5-8-4 of the Code was mandatory. The court
     also noted that because seven or eight shots were fired, there were
     sufficient acts for both attempt (first degree murder) counts to stand,
     but merged the counts of aggravated battery with a firearm and
     aggravated discharge of a firearm towards an occupied vehicle into
     the attempt counts. The court then sentenced defendant to a 30-year
     term for the attempt (first degree murder) count involving Booker,
     and a consecutive 10-year term for the attempt count involving
     Tankson. Thereafter, defendant again notified the court that he
     wanted to file his pro se motion, but while the court stated that
     defendant could “file your piece of paper,” the court declined to
     address it.
¶9       On direct appeal, defendant argued, as pertinent here, that the trial
     court should have inquired into the basis of his pro se motion alleging
     ineffective assistance of counsel pursuant to this court’s holding in
     People v. Krankel, 102 Ill. 2d 181 (1984). The appellate court
     accepted the State’s concession that the trial court erred and
     remanded for the limited purpose of allowing the trial court to
     conduct the necessary Krankel preliminary investigation in
     accordance with People v. Moore, 207 Ill. 2d 68 (2003). People v.
     Hale, No. 1-04-0070, slip op. at 9 (2006) (unpublished order under
     Supreme Court Rule 23). Moore, 207 Ill. 2d at 81, explained that in
     such a limited remand, if the court determines that the defendant’s
     claims of ineffectiveness are spurious or pertain only to trial strategy,


                                       -4-
       the court may then deny the motion and leave standing defendant’s
       convictions and sentences. “However, if the allegations show possible
       neglect of the case, new counsel should be appointed.” Id. at 78.
¶ 10        In August 2006, following resolution of defendant’s direct appeal,
       he filed another pro se motion, entitled “Motion for New Trial on the
       Grounds of Ineffective Assistance of Counsel.” This motion was
       different from the original motion the trial court had eventually
       allowed defendant to file at sentencing. In this new motion, defendant
       reiterated many of his earlier claims and, for the first time, he alleged
       ineffective assistance of counsel during plea negotiations. Next, in
       June 2007, following review of defendant’s original pro se motion,
       the trial court appointed counsel to represent defendant on the six of
       his eight pro se claims of ineffective counsel alleged therein, which
       the court could not say were “completely without merit.” Appointed
       counsel later filed a “Supplemental Motion for a New Trial,” which
       included, inter alia, defendant’s new claim that: “[Defense counsel]
       Todd Urban improperly advised the defendant that the maximum
       sentence he could receive was thirty years Illinois Department of
       Corrections. The defendant relied on this misinformation when
       deciding whether to proceed to trial or accept a plea agreement.”
¶ 11        The matter then proceeded to an evidentiary hearing on the
       allegations of ineffective assistance of trial counsel with defendant
       testifying, in relevant part, that Urban visited him about a week before
       trial and informed him that the State had offered him 15 years’
       imprisonment in exchange for his guilty plea. The appellate court’s
       summary of the remainder of defendant’s testimony, which we find
       to be accurate, is as follows:
                “Counsel stated that the sentencing range for the offenses was
                6 to 30 years at 85%. Defendant asked what his sentence
                would be if convicted on all counts and counsel responded:
                ‘ “Don’t worry about that. It’s just carry 6 to 30. It all run
                together.” ’ Defendant understood this to mean his sentences
                would be concurrent. He did not know he was subject to
                consecutive sentences or that he was potentially subject to an
                extended term.
                    Defendant stated that in light of the plea offer, he asked
                counsel to make a counteroffer of 12 years. Counsel told him
                that the State’s Attorney had not even wanted to offer 15
                years, but rather 20. Defendant responded: ‘Well, tell him 50
                percent, and they got some action.’ Defendant asked the

                                         -5-
              State’s Attorney about the counteroffer, but the State’s
              Attorney rejected it.
                   Defendant testified that, given the plea offer and his
              understanding that the sentences would be concurrent, he
              believed he ‘might as well go to trial then ***.’ Defendant
              stated that had he known he was subject to consecutive
              sentences, he ‘would have been inclined’ to accept the State’s
              15-year plea offer.”3 2011 IL App (1st) 090110-U, ¶¶ 10-12.
¶ 12      Following defendant’s testimony, the State called trial counsel
       Urban, and the following colloquy relevant herein occurred:
                   “Q. MS. SHERIDAN [Assistant State’s Attorney]: If you
              had received an offer of 15 years, you would have had to
              share that with your client, right?
                   A. MR. URBAN: I did *** I do recall now. Yes, we
              talked about it, and he was not interested in taking—he
              wanted a trial.
                                       ***
                   Q. All right. What did you tell him with regard to the
              sentence?
                   A. 15 years attempt murder, 85 percent time.
                   Q. All right. Did you tell him, ‘Don’t worry about it; it’s
              only 6 to 30’?
                   A. No.
                   Q. Did you ever tell him that the maximum sentence he
              could receive was 30 years in the Illinois Department of
              Corrections?
                                       ***
                   A. We talked about the original case being 6 to 30. And
              I told him there was a chance, although I believed it was a—

           3
            Although defendant referenced a failure by counsel to communicate
       his potential for extended-term sentences, in this court, defendant only
       argues that his trial counsel was ineffective because counsel told defendant
       that he would not be subject to consecutive sentences if convicted of more
       than one count of attempt (first degree murder), when consecutive
       sentences were mandatory. As defendant does not contend counsel was
       ineffective with respect to any failure in relaying the possibility for
       extended-term sentences, and defendant did not receive an extended-term
       sentence following trial, we do not address that question.

                                           -6-
               that it was improper, that he could be sentenced consecutively
               on the other counts.
                   But I think my statement to him was I thought this was
               one act/one crime. It happened in two seconds. So, I didn’t
               believe the judge would sentence him consecutively. But I
               told him the possibility existed. But, again, I told him in my
               opinion I didn’t think it was going to happen.
                   Q. But you did relay that information that it could possibly
               happen?
                   A. I did.”
       Additionally, defendant testified that he knew the difference between
       consecutive and concurrent sentences at the time counsel discussed
       the plea offer with him, and Urban testified that he had discussed with
       defendant the differences between the two types of sentences.
¶ 13       Following testimony and argument by the parties, the trial court
       rejected defendant’s ineffective assistance of counsel claim, holding
       that trial counsel testified credibly that he discussed the relevant
       sentencing range with defendant and that “it could be consecutive.”
       The court stated that counsel “didn’t believe it would run consecutive,
       but he certainly had those discussions with his client.” Defendant
       appealed and, as earlier noted, the appellate court reversed and
       remanded, holding that counsel’s failure to inform defendant during
       plea negotiations of the mandatory consecutive-term sentence he
       faced constituted ineffective assistance under Strickland.

¶ 14                                ANALYSIS
¶ 15        In general, the standard of review for determining if an
       individual’s constitutional rights have been violated is de novo.
       People v. Burns, 209 Ill. 2d 551, 560 (2004); see also People v.
       Ramsey, 239 Ill. 2d 342, 438 (2010). Both the United States and
       Illinois constitutions guarantee criminal defendant’s the right to the
       effective assistance of counsel. U.S. Const., amends. VI, XIV; Ill.
       Const. 1970, art. I, § 8; Strickland, 466 U.S. at 685-86; People v.
       Albanese, 104 Ill. 2d 504, 525-26 (1984).4 The sixth amendment right


           4
            The record shows that defendant has consistently based his ineffective
       assistance of counsel claim solely on the sixth amendment to the federal
       constitution and Strickland, and has made no mention of his concomitant
       right under the Illinois constitutional. Further, as earlier noted, the appellate

                                             -7-
       to the effective assistance of counsel applies to the plea-bargaining
       process. Lafler v. Cooper, 566 U.S. ___, ___, 132 S. Ct. 1376, 1384
       (2012); see also Missouri v. Frye, 566 U.S. ___, ___, 132 S. Ct. 1399,
       1406-07 (2012); Hill v. Lockhart, 474 U.S. 52, 57 (1985). “Hill
       established that claims of ineffective assistance of counsel in the plea
       bargain context are governed by the two-part test set forth in
       Strickland.” Frye, 566 U.S. at ___, 132 S. Ct. at 1405 (citing Hill,
       474 U.S. at 57).
¶ 16       In People v. Curry, 178 Ill. 2d 509, 528 (1997), this court
       recognized a sixth amendment right to effective assistance of counsel
       during plea negotiations, holding: “A criminal defendant has the
       constitutional right to be reasonably informed with respect to the
       direct consequences of accepting or rejecting a plea offer.” (Emphasis
       in original.) This right to effective assistance of counsel extends to
       the decision to reject a plea offer, even if the defendant subsequently
       receives a fair trial. Id. at 518. As in Curry, 178 Ill. 2d at 536, the
       appellate court herein determined, based upon the specific
       circumstances of the case, that defense counsel’s performance during
       plea negotiations was both “objectively unreasonable under
       Strickland” and that there was resulting prejudice. 2011 IL App (1st)
       090110-U, ¶¶ 22, 25.
¶ 17       However, we may dispose of an ineffective assistance of counsel
       claim by proceeding directly to the prejudice prong without
       addressing counsel’s performance. Strickland, 466 U.S. at 697;
       Albanese, 104 Ill. 2d at 527; People v. Echols, 382 Ill. App. 3d 309,
       312-13 (2008). In the case at bar, while the State argues that the
       appellate court erred in finding that defendant established both prongs
       of the Strickland test, it acknowledges that, “[e]ven if counsel’s
       advice was deficient, *** defendant failed to show any resulting
       prejudice.” Thus, this case may be resolved by determining whether
       the facts of record show that defendant was prejudiced in rejecting the
       State’s plea offer due to counsel’s alleged failure to properly inform
       him that he faced mandatory consecutive sentences if he went to trial.




       court relied on the two-prong standard set forth in Strickland in concluding
       that trial counsel was constitutionally ineffective in representing defendant
       during plea negotiations. 2011 IL App (1st) 090110-U, ¶¶ 16, 27. We
       therefore confine our analysis to whether a violation of defendant’s sixth
       amendment right to effective assistance has occurred.

                                           -8-
¶ 18       To establish prejudice, “[t]he defendant must show that there is
       a reasonable probability that, but for counsel’s unprofessional errors,
       the result of the proceeding would have been different. A reasonable
       probability is a probability sufficient to undermine confidence in the
       outcome.” Strickland, 466 U.S. at 694; Curry, 178 Ill. 2d at 529-30.
       In other words, the defendant must establish that there is a reasonable
       probability that, absent his attorney’s deficient advice, he would have
       accepted the plea offer. Id. at 531. This showing of prejudice must
       encompass more than a defendant’s own “ ‘subjective, self-serving’ ”
       testimony. Id. (quoting Turner v. Tennessee, 858 F.2d 1201, 1206
       (6th Cir. 1988), vacated on other grounds, 492 U.S. 902 (1989)).
       Rather, there must be “independent, objective confirmation that
       defendant’s rejection of the proffered plea was based upon counsel’s
       erroneous advice,” and not on other considerations. Curry, 178 Ill. 2d
       at 532. The disparity between the sentence a defendant faced and a
       significantly shorter plea offer can be considered supportive of a
       defendant’s claim of prejudice. See id. at 533.
¶ 19       Recently, the United States Supreme Court issued the companion
       cases of Missouri v. Frye, 566 U.S. ___, 132 S. Ct. 1399 (2012), and
       Lafler v. Cooper, 566 U.S. ___, 132 S. Ct. 1376 (2012), which both
       addressed issues of ineffective assistance of counsel similar to those
       raised in Curry and the case at bar. As to the factors required to meet
       a Strickland showing of prejudice in such cases, the Court in Frye
       specifically stated that:
                   “To show prejudice from ineffective assistance of counsel
               where a plea offer has lapsed or been rejected because of
               counsel’s deficient performance, defendants must
               demonstrate a reasonable probability they would have
               accepted the earlier plea offer had they been afforded
               effective assistance of counsel. Defendants must also
               demonstrate a reasonable probability that the plea would
               have been entered without the prosecution canceling it or the
               trial court refusing to accept it, if they had the authority to
               exercise that discretion under state law. To establish
               prejudice in this instance, it is necessary to show a reasonable
               probability that the end result of the criminal process would
               have been more favorable by reason of a plea to a lesser
               charge or a sentence of less prison time.” (Emphasis added.)




                                         -9-
               Frye, 566 U.S. ___ , 132 S. Ct. at 1409; see also Cooper, 566
U.S. ___ , 132 S. Ct. at 1384-85.5
¶ 20       While it is clear that the first and last factors which Frye and
       Cooper set forth as necessary to establish the prejudice prong of
       Strickland are similar to those set forth in Curry, the requirements
       highlighted above are new. In Curry, we did not address whether a
       defendant need demonstrate a reasonable probability that the plea
       would have been entered without the prosecution canceling it, and
       rejected the contention that a defendant must show that the trial judge
       would have accepted the plea agreement. Curry, 178 Ill. 2d at 533-35.
       We recognize that “[w]e are bound to follow the United States
       Supreme Court’s interpretation of the Constitution of the United
       States.” People v. Wagener, 196 Ill. 2d 269, 287 (2001). Thus, Frye
       and Cooper, rather than Curry, control and the factors set forth in
       those cases must now be relied upon in deciding if prejudice has been
       shown where a plea offer has lapsed or been rejected because of
       counsel’s deficient performance.
¶ 21       Here, however, based on our examination of the record, defendant
       cannot demonstrate Frye and Cooper’s initial requirement to establish
       the prejudice prong, i.e., that there is a reasonable probability that he
       would have accepted the earlier plea offer had he been afforded
       effective assistance of counsel. Stated another way, both this court in
       Curry and the United States Supreme Court in Frye and Cooper agree
       that, in order to establish the prejudice prong of Strickland, a
       defendant must show that he would have accepted the State’s plea
       offer had counsel’s performance not been deficient. Absent
       defendant’s demonstration of this factor, prejudice cannot be proven
       and there is no need to address the additional factors set forth in Frye
       and Cooper.
¶ 22       Our analysis therefore begins, and in this case ends, with the
       determination of whether defendant would have accepted the State’s


           5
            On February 25, 2013, the United States Supreme Court granted the
       State of Michigan’s petition for a writ of certiorari in a case which
       presents, inter alia, the question of whether a convicted defendant’s
       subjective testimony that he would have accepted a plea is, but for
       ineffective assistance, sufficient to demonstrate a reasonable probability
       that defendant would have accepted the plea. Burt v. Titlow, No. 12-414,
       Question Presented (U.S. Feb. 25, 2013), http://www.supremecourt.gov/
       qp/12-00414qp.pdf.

                                         -10-
       15-year plea offer if not for the alleged erroneous advice of defense
       counsel Urban. The appellate court herein appears to have based its
       finding of prejudice on the fact that:
                “Counsel acknowledged his misunderstanding of the law by
                stating that consecutive sentences would be ‘improper,’ when
                they were in fact mandatory in this case. *** Based on
                counsel’s own testimony, then, we find counsel’s advice made
                it impossible for defendant to make a knowing and voluntary
                decision regarding the State’s plea offer. [Citation.]
                Defendant has met the prejudice prong under Strickland.”
                2011 IL App (1st) 090110-U, ¶ 25.
¶ 23        Initially, we observe that “[a]n inquiry into whether the rejection
       of a plea is knowing and voluntary *** is not the correct means by
       which to address a claim of ineffective assistance of counsel” arising
       out of the plea-negotiation process. Cooper, 566 U.S. at ___, 132 S.
       Ct. at 1390 (citing Hill, 474 U.S. at 57-59). Additionally, we agree
       with the State that the appellate court’s reasoning was flawed where
       its prejudice analysis failed to assess whether defendant had shown
       that counsel’s deficient advice led defendant to reject the plea offer.
       See Cooper, 566 U.S. at ___, 132 S. Ct. at 1385 (where the
       ineffective advice of counsel led to a plea offer’s rejection and a
       defendant’s having to stand trial, he must show, inter alia, that, but
       for the ineffective advice, there is a reasonable probability he would
       have accepted the plea); see also Frye, 566 U.S. at ___, 132 S. Ct. at
       1409; Curry, 178 Ill. 2d at 531.
¶ 24        In the case at bar, the only evidence defendant offered regarding
       why he chose not to plead guilty was his own self-serving testimony
       that, if he had known that he “could get consecutive sentencing,” he
       “would have been inclined to take the 15 years then.” This testimony
       was deemed incredible by the circuit court. Based on an examination
       of Curry, we believe the circuit court’s credibility determination
       herein was not against the manifest weight of the evidence. In Curry,
       much the same as in this case, the defendant testified that he would
       have accepted the State’s plea offer of 4½ years had he known
       consecutive sentences, resulting in a maximum term of 12 years’
       imprisonment, were mandatory. This court found that the defendant’s
       testimony, standing alone, was subjective, self-serving and
       insufficient to satisfy the Strickland requirement for prejudice. Curry,
       178 Ill. 2d at 531.
¶ 25        However, as succinctly stated by the appellate court herein:

                                        -11-
               “The [Curry] court *** found there was additional evidence,
               including defense counsel’s statements from the sentencing
               hearing and counsel’s uncontradicted affidavit, which
               corroborated defendant’s claim. In finding prejudice, the court
               stated the significant factors included both defendant’s weak
               case, wherein he admitted to every element of the sex offense
               save consent, and the disparity between the 12-year sentence
               and the 4½-year plea offer. However, the court concluded that
               defense counsel’s affidavit, stating that the defendant rejected
               the plea offer based on counsel’s erroneous advice, was the
               most important factor showing prejudice.” 2011 IL App (1st)
               090110-U, ¶ 24.
       Unlike in Curry, and contrary to the appellate court’s finding in this
       case, we can find no additional evidence substantiating defendant’s
       claim of prejudice.
¶ 26        The record discloses that defendant clearly and expressly, on
       many occasions, professed his innocence and indicated a desire for
       trial. As early as his bond-reduction hearing, defendant advanced an
       innocence theory, claiming that his passenger Jeffrey Smith, and not
       defendant, was the shooter. This theory continued through trial, with
       defendant presenting a witness, Latasha Wheeler, who repudiated her
       statement given to police after the offense, in which she identified
       defendant as the shooter, and testified that her now-deceased
       boyfriend, Smith, was the actual shooter. At sentencing, defendant
       stated that he “never apologized because he never did nothing to
       [Jassandra Booker].” Further, defendant never complained about
       choosing a trial over the State’s plea offer until after the appellate
       court had remanded the matter for consideration under Krankel.
¶ 27        While this court, in Curry, 178 Ill. 2d at 532, stated that a claim
       of innocence by a defendant and the presentation of a defense to the
       charges “does little, by itself, to answer the question of why he
       refused the plea offer in the first place,” here, it is not just defendant’s
       claim and defense of innocence that weighs against his hearing
       testimony. On the contrary, the record provides insight into
       defendant’s trial tactics, which involved obtaining the assistance of
       Wheeler to testify in his defense and recant her earlier statement
       implicating defendant. Further, the evidence at sentencing showed an
       attempt made by defendant’s “friend” to bribe and scare one of the
       victims, Tankson, in order to obtain his recantation. Therefore, unlike
       Curry, where the case for the defendant was described by this court


                                          -12-
       as not “particularly strong,” and by the appellate court herein as
       “weak,” defendant in the case at bar arguably believed, prior to his
       trial, that he had both a witness to testify to his innocence and one
       victim who might refuse to testify. Curry, 178 Ill. 2d at 532; 2011 IL
       App (1st) 090110-U, ¶ 24.
¶ 28        Next, while we acknowledge that, similar to Curry, 178 Ill. 2d at
       533, there was disparity between the mandatory 12-year to 60-year
       consecutive sentences which defendant faced if convicted of both
       counts of attempt (first degree murder) and the State’s 15-year plea
       offer, there was also the possibility, however remote, that defendant
       could receive the minimum 12-year consecutive term. Further, at the
       Krankel hearing, defendant testified that, given the 15-year plea offer
       and his understanding that his sentences would be concurrent, i.e.,
       that the maximum he could receive was 30 years, he believed he
       “might as well go to trial.” Defendant’s statement is confirmed by
       defense counsel Urban’s testimony that defendant was not interested
       in pleading, but rather “wanted a trial.” Therefore, defendant was
       willing to risk a 30-year sentence and go to trial, rather than plead
       guilty in exchange for a 15-year sentence. This testimony from both
       defendant and Urban, combined with the evidence of defendant’s
       persistent belief in the possibility of acquittal at trial, compels us to
       conclude that defendant’s rejection of the proffered plea was not
       based upon counsel’s alleged erroneous advice but, as the State
       suggests, upon other considerations. See In re Alvernaz, 830 P.2d
747, 761 (Cal. 1992) (en banc) (no Strickland prejudice where the
       record, including statements from the defendant’s attorney,
       established that the defendant’s decision to reject a plea offer was
       based primarily on his “persistent, strong, and informed hope” of
       acquittal at trial); cf. Curry, 178 Ill. 2d at 532.

¶ 29                               CONCLUSION
¶ 30       Here, rather than providing any “independent, objective
       confirmation that defendant’s rejection of the proffered plea was
       based upon counsel’s erroneous advice” (Curry, 178 Ill. 2d at 532),
       defendant’s sole, self-serving claim that he otherwise would have
       been “inclined” to accept the State’s plea offer is unsupported, denied
       by counsel and refuted by the record. Because we find that defendant
       has failed to make this initial showing, we hold that defendant did not
       establish the prejudice prong of Strickland. Accordingly, we find it
       unnecessary to examine the additional factors necessary for a finding

                                         -13-
       of prejudice which are set forth in Frye and Cooper. The circuit court
       properly rejected defendant’s ineffective assistance of counsel claim,
       and the appellate court erred in reversing defendant’s convictions and
       remanding the cause for the resumption of plea negotiations and a
       new trial if necessary.
¶ 31       For the reasons set forth above, we reverse the judgment of the
       appellate court, and affirm the judgment of the circuit court.

¶ 32      Appellate court judgment reversed.
¶ 33      Circuit court judgment affirmed.




                                       -14-